DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities, and should be:
“…A chromatography system (or device, or apparatus, or the like) comprising…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitations “the first engagement portion” and “the second engagement portion.”  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuba (JP 2001-111536, machine translation provided).

Regarding claim 1, Matsuba discloses (Figs. 2a and 2b) a column oven (see par. [0002]) comprising:
an analysis column 13 [0003] configured such that circulation of a mobile phase is allowed [0003] and including a base end portion “B” [0003] positioned on an upstream side in a flow direction of the mobile phase (as shown in Fig. 2a), a tip end portion “C” [0003] positioned on a downstream side in the flow direction (as shown in Fig. 2a), and an intermediate portion (between B and C in Fig. 2a) between the tip end portion “C” and the base end portion “B” (as shown in Fig. 2a);

and a heating section [0002] configured to heat the analysis column 13 held by the holding member 6 [0002], 
wherein the holding member 6 includes 
a base portion (i.e. the portion of the claps 6 that connects to the block 1: see Fig. 2b) and 
a first sandwiching portion (left side of the clasp 6: see Fig. 2b) and a second sandwiching portion (right side of the clasp 6: see Fig. 2b) provided at the base portion (connected to the base: see Fig. 2b) to sandwich the intermediate portion of the analysis column 13 (as shown in Fig. 2b) and having protruding portions (i.e. the ends/tips of each side of the clasp 6: Fig. 2b) protruding to an opposite side of the analysis column 13 (as shown in Fig. 2b) from the base portion in a sandwiching state (as shown in Fig. 2b), and 
the base portion, the first sandwiching portion, and the second sandwiching portion are integrally formed (as shown in Fig. 2b).

Regarding claim 10, Matsuba discloses (Figs. 2a and 2b) the holding member includes two holding members 6 (as shown in Fig. 2a), and the analysis column 13 is held by the two holding members 6 (as shown in Fig. 2a).

	
Regarding claim 16, Matsuba discloses (Figs. 2a and 2b) the first sandwiching portion and the second sandwiching portion (left/right sides of clasp 6: Fig. 2b) have the same 

Regarding claim 20, Matsuba discloses (Figs. 2a and 2b) a chromatography system comprising the column oven [0002].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuba (JP 2001-111536).

However, such a modification would be merely a change in size/proportion of the clasp, which is obvious.  See MPEP 2144.04(IV)(A).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matsuba’s device so that a protruding amount of each protruding portion is equal to or greater than two times as great as a thickness of the intermediate portion and equal to or less than three times as great as the thickness of the intermediate portion.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuba (JP 2001-111536) in view of Lundkvist (U.S. Pub. 2012/0043450).

Regarding claim 4, Matsuba is applied as above, but does not disclose the base portion is in a plate shape, and the first sandwiching portion and the second sandwiching portion each have, at portions on an opposite side of the analysis column held by the holding member, inclined portions inclined with respect to the base portion.
Lundkvist discloses (Fig. 3) the base portion 5/7 is in a plate shape (as shown in Fig. 3), and the first sandwiching portion 15a and the second sandwiching portion 15b each have, at portions on an opposite side of the analysis column held by the holding member [0016], 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matsuba’s device so that the base portion is in a plate shape, and the first sandwiching portion and the second sandwiching portion each have, at portions on an opposite side of the analysis column held by the holding member, inclined portions inclined with respect to the base portion, as taught by Lundkvist.
Such a modification would allow the column holder to hold a variety of sizes of column (Lundkvist: [0016]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuba (JP 2001-111536) in view of Miller (WO 02/16928).

Regarding claims 8 and 9, Matsuba is applied as above, but does not disclose the base portion, the first sandwiching portion, and the second sandwiching portion are made of elastomer; and the elastomer is a rubber material.
Miller discloses the base portion, the first sandwiching portion, and the second sandwiching portion are made of elastomer; and the elastomer is a rubber material (i.e. the u-shaped column holder is made of rubber: page 6, lines 7-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matsuba’s device so that the base portion, the first 
Such a modification would improve the grip on the column (Miller: page 6, lines 7-11).

Allowable Subject Matter
Claims 3, 5-7, 11-13, 15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852